                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSEPH WALKER,

             Plaintiff,

      v.                                            Case No. 20-CV-542

DAVID J. CLARKE, JR.,
RICHARD E. SCHMIDT,
MAJOR NANCY EVANS,
CAPT. GEORGE GOLD,
JOHN DOES 1-5,
MILWAUKEE COUNTY BEHAVIORAL HEALTH DIVISION,
JOHN DOES 6-10,
MILWAUKEE COUNTY,
ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
And JOHN DOES 11-20,

             Defendants.


  ORDER ON MOTION TO PROCEED WITHOUT PREPAYMENT OF THE
          FILING FEE AND SCREENING OF COMPLAINT


      On April 2, 2020, Joseph Walker filed a pro se complaint alleging that the

defendants violated his rights under federal and state law when he was a pretrial

detainee at the Milwaukee County Criminal Justice Facility. (Docket # 1.) Walker

also moves for leave to proceed without prepayment of the filing fee (in forma

pauperis). (Docket # 2.) Because I find that Walker is indigent and that his complaint

allegations implicate his rights under federal law, his motion will be granted.

However, because the complaint contains several deficiencies, Walker will be given

leave to amend his complaint.




           Case 2:20-cv-00542-NJ Filed 05/18/20 Page 1 of 8 Document 5
                                        ANALYSIS

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

indigent litigants have meaningful access to the federal courts while at the same time

prevent indigent litigants from filing frivolous, malicious, or repetitive lawsuits.

Nietzke v. Williams, 490 U.S. 319, 324 (1989). To authorize a litigant to proceed in

forma pauperis, the court must first determine whether the litigant is able to pay the

costs of commencing the action. 28 U.S.C. § 1915(a). Second, the court must determine

whether the action is frivolous or malicious, fails to state a claim on which relief may

be granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

       The standards for reviewing dismissal for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii) are the same as those for reviewing a dismissal under

Federal Rule of Civil Procedure 12(b)(6). See DeWalt v. Carter, 224 F.3d 607, 611-12

(7th Cir. 2000). In evaluating whether a plaintiff’s complaint fails to state a claim, a

court must take the plaintiff’s factual allegations as true and draw all reasonable

inferences in her favor. Id. at 612. Although a complaint need not contain “‘detailed

factual allegations,’” a complaint that offers “‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

       According to Walker’s motion, he is unemployed, receives $866.00 per month

in SSI, and has $30.00 in assets. (Docket # 2 at 1-4.) Walker has $900.00 per month

                                              2



           Case 2:20-cv-00542-NJ Filed 05/18/20 Page 2 of 8 Document 5
in expenses. (Id.) I therefore conclude that he is unable to pay the filing fee and turn

to the question of whether his complaint is frivolous, malicious, or fails to state a

claim. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege: (1)

that he was deprived of a right secured by the Constitution or laws of the United

States and (2) that the person who deprived him of that right acted under color of

state law. Gomez v. Toledo, 446 U.S. 635, 640 (1980). Because Walker is representing

himself, I construe his complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      Walker alleges that on April 6, 2014, Milwaukee police officers shot him in the

back and then arrested him. (Docket # 1 at 8.) He alleges that he was transported to

the hospital and treated for his bullet wounds, taken to the Milwaukee County Jail

for initial booking, and then transferred to the Milwaukee County Criminal Justice

Facility (MCCJF), facing state criminal charges. (Id.) Walker alleges that he suffers

from acute psychological disorders and that, because of his disruptive conduct as well

as his medical condition, correctional staff should have immediately placed him in

the Infirmary at the MCCJF but, instead, they placed him in a “holding cell” with a

group a men, sub-standard sanitation, and minimal monitoring. (Id. at 8-9.) While

there, other inmates summoned help when they discovered Walker with blood in his

mouth. (Id. at 9.) He was semi-conscious, “pulse exaggerated,” and “Pulse Oxygen at

82%,” and he was rushed to the hospital. (Id.) Upon return to the MCCJF, Walker

was again placed in the holding cell and he alleges that he had another seizure. (Id.)



                                           3



          Case 2:20-cv-00542-NJ Filed 05/18/20 Page 3 of 8 Document 5
Walker says that during these events, he had fresh gunshot wounds that required

routine bandaging and treatments. (Id.)

       Walker alleges that he was subsequently placed in the infirmary, where he had

to sleep on the dirty and unsanitary floor because staff had removed the “hospital

bed” from the cell before placing him there. (Id.) Walker says that that the filthy cell

was unfit for him because he had recent gunshot wounds that were still bleeding and

open to infection. (Id.)

       Walker alleges that at some point during his confinement, he filed one or more

grievance forms with the defendants complaining of lack of medication for pain and

placement on the dirty floor in his cell without a bed. (Id. at 10.) He alleges that the

defendants refused to take any remedial action on his grievance form or forms. (Id.)

Walker states that the defendants knew or should have known that he was in pain

from the shooting injury and that he suffered severe emotional distress and/or

depression from the shooting and/or incarceration. (Id.) He says that the defendants

deliberately failed or refused to provide adequate pain relief and mental health

support but, instead, confined him to twenty-four-hour lockdown in his cell. (Id.)

       Walker claims that the defendants acted with deliberate indifference to his

medical and mental health care. He claims that the defendants violated his rights

under the United States Constitution and the Wisconsin Constitution. (Id. at 14.) He

also claims that the defendants failed to properly train MCCJF staff. (Id. at 15.)

Walker claims that Milwaukee County engaged in a habit, practice, and procedure of

jeopardizing inmates’ physical and mental health. (Id. at 17.) Walker also claims that

                                           4



          Case 2:20-cv-00542-NJ Filed 05/18/20 Page 4 of 8 Document 5
the defendants were negligent. (Id. at 17-20.) For relief, Walker seeks compensatory

and punitive damages. (Id. at 20.)

        To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2)

the defendant was acting under color of state law. Buchanan-Moore v. Cnty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du

Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640

(1980). I find that Walker’s complaint implicates his constitutional rights in that he

contends that the defendants acted with deliberate indifference to his medical and

mental health needs. However, the complaint contains several deficiencies and I will

require Walker to file an amended complaint.

        First, Walker sues the Milwaukee County Behavioral Health Division. The

capacity of an entity “to sue or be sued” is determined by state law. Fed. R. Civ. P.

17(b). While a Milwaukee County may be sued, individual county agencies and

departments may not. See Whiting v. Marathon Cnty. Sheriff’s Dep’t, 382 F.3d 700,

704 (7th Cir. 2004) (citing Buchanan v. Kenosha, 57 F. Supp. 2d 675, 678 (E.D. Wis.

1999)). Thus, because the Milwaukee County Behavioral Health Division is a division

of the Department of Health and Human Services, which is a department of

Milwaukee County, the Behavioral Health Division is not a proper defendant in this

case.

        Next, Walker seeks to bring a claim under the Wisconsin Constitution.

However, Walker does not have a private cause of action under the Wisconsin

                                          5



           Case 2:20-cv-00542-NJ Filed 05/18/20 Page 5 of 8 Document 5
Constitution. See, e.g., Nora v. Wisconsin, No. 19-CV-62-JDP, 2019 WL 4603792, at

*3 (W.D. Wis. Sept. 23, 2019) (citing Kingsley v. Raddatz, No. 13-CV-432-BBC, 2014

WL 3447192, at *4 (W.D. Wis. July 11, 2014) (“The Wisconsin Constitution does not

authorize suits for money damages except in the context of a takings claim.”)).

      Furthermore, Walker sues Milwaukee County and Armor Correctional Health

Services, Inc., and he also sues all individual defendants in their official capacities.

To establish liability under Monell v. City of New York, 436 U.S. 659 (1978) a plaintiff

must demonstrate: “(1) an express policy that causes a constitutional deprivation

when enforced; (2) a widespread practice that is so permanent and well-settled that

it constitutes a custom or practice; or (3) an allegation that the constitutional injury

was caused by a person with final policymaking authority.” Waters v. City of Chi., 580

F.3d 575, 581 (7th Cir. 2009) (quoting Estate of Sims ex rel. Sims v. Cnty. of Bureau,

506 F.3d 509, 515 (7th Cir. 2007)). In his amended complaint, Walker should specify

what policies and/or practices he challenges based on the claims he brings against

the defendants in their official capacities.

      Lastly, to the extent that Walker sues the individual defendants in their

individual capacities, Walker must allege their personal involvement for them to be

liable under 42 U.S.C. § 1983. Section 1983 limits liability to public employees who

are personally responsible for a constitutional violation. Burks v. Raemisch, 555 F.3d

592, 595-96 (7th Cir. 2009). For liability to attach, the individual defendant must

have caused or participated in a constitutional violation. Hildebrandt v. Ill. Dep’t of

Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003). With regard to supervisors, the

                                               6



          Case 2:20-cv-00542-NJ Filed 05/18/20 Page 6 of 8 Document 5
personal responsibility requirement is satisfied if the constitutional deprivation

occurs at the supervisor’s direction or with the supervisor’s knowledge and consent.

Id. In other words, the supervisor “must know about the conduct and facilitate it,

approve it, condone it, or turn a blind eye.” Id. (quoting Gentry v. Duckworth, 65 F.3d

555, 561 (7th Cir. 1995)).

      When writing his amended complaint, Walker should provide the court with

enough facts to answers to the following questions: 1) Who violated his constitutional

rights?; 2) What did each person do to violate his rights?; 3) Where did each person

violate his rights?; and 4) When did each person violate his rights? Walker’s amended

complaint does not need to be long or contain legal language or citations to statutes

or cases, but it does need to provide the court and each defendant with notice of what

each defendant allegedly did or did not do to violate his rights.

      Walker has fourteen (14) days to file an amended complaint. The amended

complaint must bear the docket number assigned to this case and must be labeled

“Amended Complaint.” Walker is advised that the amended complaint replaces the

prior complaint and the amended complaint must be complete in itself without

reference to the prior complaint. Accordingly, matters not set forth in the amended

complaint are, in effect, withdrawn. Duda v. Bd. of Educ. of Franklin Park Pub. Sch.

Dist. No. 84, 133 F.3d 1054, 1057 (7th Cir. 1998).

                                       ORDER

      NOW, THEREFORE, IT IS ORDERED that Walker’s motion for leave to

proceed without prepayment of the filing fee (Docket # 2) is GRANTED.

                                           7



          Case 2:20-cv-00542-NJ Filed 05/18/20 Page 7 of 8 Document 5
      IT IS FURTHER ORDERED that Walker has fourteen (14) days to file an

amended complaint consistent with this decision.

      Dated at Milwaukee, Wisconsin, this 18th day of May, 2020.

                                            BY THE COURT:


                                            s/Nancy Joseph
                                            NANCY JOSEPH
                                            United States Magistrate Judge




                                        8



         Case 2:20-cv-00542-NJ Filed 05/18/20 Page 8 of 8 Document 5
